Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 4-7, 9-10, and 12-13 are pending. Claims 1, 9, 10, and 12 are the independent claims. Claims 1, 4, 6-7, 9-10, and 12 have been amended. Claims 2-3, 8, and 11 have been previously cancelled. Claim 13 is new. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 04/05/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 04/05/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection to claim 4, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to claim 4 has been withdrawn.
With respect to the claim rejections of claims 6-7 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 6-7 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 1, 5-7, and 9-10 under 35 U.S.C. § 102 and 103, applicant' s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that Thomas does not teach or suggest the limitations of claim 1 and the Office respectfully disagrees. Thomas discloses “[assigning], to map data which is divided into multiple regions, a weight value associated with the presence of a stationary object and a moving object” in its description of assigning first and/or second confidence values to a plurality of objects, which may include other vehicle and anything on the road segment such as pedestrians, animals, debris, construction barrels, disabled vehicles, etc., in the captured visual data of the road segment, represented in a generated model of the road segment that includes a map of the road segment (¶37-38, 41). Thomas discloses “[acquiring] a travelling route of a vehicle, which measured data that is needed for generation or update of the map data” in its description of acquiring the lane of travel, lane positioning, and trajectory data for the host vehicle or lane positioning and trajectory data for any V2V vehicle (¶8-9, 21-22, 46). Thomas discloses “[determining], on a basis of the travelling route, the weight value for each of the multiple regions” in its description of assigning confidence levels and “weight” to the plurality of objects in the model, based at least on their relative position to the host vehicle (¶38-46). And finally, Thomas discloses “in a case where the lane on the travelling route is a left-hand lane on a road where the vehicle travelled, decrease the weight value corresponding to a region located to a right side of the lane; and in a case where the lane on the travelling route is a right-hand lane on the road, decrease the weight value corresponding to a region located to a left side of the lane” in its description of assigning lower confidence and weight values to object that are farther or not adjacent to the lane of the vehicle (¶41-44). When driving in a left hand travelling lane of a road, there is a region located to the right side of the lane for which the weight value is decreased. The claim does not require that all regions located to the right side of the lane have their weight value decreased, so by decreasing any single region to the right side of the lane, Thomas covers the claimed limitation. Thomas similarly covers the limitation for driving in a right hand travelling lane of a road and decreasing the weight value corresponding to a region to a left side of the lane.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1, 5-7, and 9-10 under 35 U.S.C. § 102 and 103 remain.
With respect to the claim rejections of claims 1, 5-7, and 9-10 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
There are two paragraphs labeled as paragraph 67. It would appear that the second instance of paragraph 67 should be paragraph 90.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thomas et al. (US 2017/0025017 A1).
Regarding claim 1, Thomas discloses a map generation device comprising: a memory configured to store a program; a central processing unit (CPU) coupled to the memory and configured to execute the program to: assigns, to map data which is divided into multiple regions, a weight value associated with a presence of a stationary object and a moving object; acquire a travelling route of a vehicle, which measured data that is needed for generation or update of the map data; determine, on a basis of the travelling route, the weight value for each of the multiple regions; in a case where the lane on the travelling route is a left-hand lane on a road where the vehicle travelled, decrease the weight value corresponding to a region located to a right side of the lane; and in a case where the lane on the travelling route is a right-hand lane on the road, decrease the weight value corresponding to a region located to a left side of the lane. (Thomas ¶6, 9, 11, 13-16, 19-24, 33, 36-46).
Regarding claim 6, Thomas discloses wherein the CPU is configured to execute the program to, for a region of measurement, assign, to the map data, accuracy information indicative of an accuracy of measurement data in the region (Thomas ¶6, 9, 11, 13-16, 20-24, 36-46).
Regarding claim 7, Thomas discloses wherein the CPU is configured to execute the program to determine the accuracy information based on an accuracy of a defined position at a time of the measurement and a distance between the defined position and the region of the measurement (Thomas ¶37-41)
With respect to claim 9: all limitations have been examined with respect to the device in claim 1. The device taught/disclosed in claim 1 can clearly perform the method of claim 9. Therefore claim 9 is rejected under the same rationale.
With respect to claim 10: all limitations have been examined with respect to the device in claim 1. The device taught/disclosed in claim 1 can clearly perform the method performed by executing the instructions on the non-transitory computer readable medium of claim 10. Therefore claim 10 is rejected under the same rationale.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0025017 A1) in view of Kaganovich (US 2014/0118716 A1).
Regarding claim 5, Thomas does not explicitly state wherein the CPU is configured to execute the program to determine the weight value corresponding to each of the multiple regions based on a height of each of the multiple regions.  
However, Kaganovich teaches wherein the determination unit determines the weight value corresponding to each of the multiple regions based on a height of each of the multiple regions (Kaganovich ¶19, 22, 25, 27, 30, 34, 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the map data analysis, as described by Thomas, to assign values based on height, as taught by Kaganovich, because it creates a more robust system by improving the specificity and range of information in describing the objects’ presence.
Regarding claim 13, Thomas discloses wherein the weight value is used for self-position estimation (Thomas ¶13, 21-22, 37-44).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose or teach the map generation device according to claim 1, wherein the CPU is configured to execute the program to, in a section where the vehicle avoided an obstacle on the travelling route, decrease the weight value corresponding to a region located on an opposite side to an avoidance direction.
Claim 12 is allowed.
Regarding claim 12, the prior art does not disclose or teach a map generation device which assigns, to map data which is divided into multiple regions, a weight value associated with a presence of a stationary object and a moving object, the map generation device comprising: a memory configured to store a program; a central processing unit (CPU) coupled to the memory and configured to execute the program to: acquire a travelling route of a vehicle which measured data that is needed for generation or update of the map data; determine, on a basis of the travelling route, the weight value for each of the multiple regions; and in a section where the vehicle avoided an obstacle on the travelling route, decrease the weight value corresponding to a region located on an opposite side to an avoidance direction.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 9, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669